331 S.W.3d 358 (2011)
Ronnie YOUNG, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94594.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
Timothy Forneris, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and LUCY D. RAUCH, SP. J.

ORDER
PER CURIAM.
Ronnie Young appeals from the denial of his amended motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).